IN THE SUPREME COURT OF THE STATE OF DELAWARE

DSG ENTERTAINMENT                         §
SERVICES INC. (f/k/a Deluxe               §
Entertainment Services Inc.),             §         No. 185, 2021
                                          §
       Plaintiff Below,                   §         Court Below – Court of Chancery
       Appellant,                         §         of the State of Delaware
                                          §
         v.                               §
                                          §         C.A. No. 2020-0618-MTZ
 DLX ACQUISITION
                                          §
 CORPORATION and DELUXE
                                          §
 MEDIA INC.,
                                          §
                                          §
       Defendants Below,
                                          §
       Appellees.
                                          §

                            Submitted: February 9, 2021
                             Decided: February 21, 2022

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES, Justices.

                                      ORDER

      On this 21st day of February, 2022, after careful consideration of all the briefs

and the record on appeal, we find it evident that the judgment of the Court of

Chancery should be affirmed on the basis of and for the reasons stated in the March

29, 2021 opinion and the May 19, 2021 order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery

is AFFIRMED.

                                       BY THE COURT:
                                       /s/ Tamika R. Montgomery-Reeves
                                                     Justice